MELTON, Justice,
dissenting.
The majority imposes an extremely narrow buy-sell theory as the exclusive means of proving guilt on this drug transaction case, misinterprets the broad indictment using this unduly limited theory, and, as a result, unnecessarily and improperly overturns a felony murder and a conspiracy conviction based on possession of cocaine. I respectfully dissent.
1. In the light most favorable to the verdict, the record shows that, on April 8, 2010, Tommy Tyrone Griffin, accompanied by a friend, traveled to unit 1806 at the Sinclair Apartments in order to acquire drugs, carrying $4,000 with him. Testimony showed that, at the time, cocaine was selling for approximately $30 per gram. Apparently, the drug transaction went wrong, and a shootout occurred. As a result, Griffin suffered from a gunshot wound to the abdomen, Federico Espinal was shot in the foot, and Pedro Ortiz-Gonzalez received a gunshot wound to the face which, ultimately, killed him. Shortly after the shootout, all participants in the drug transaction fled the scene.
When police arrived at the apartment, they discovered human blood, teeth, and tissue, as well as evidence that ten .40 caliber shots and twenty-five .223 caliber rifle shots had been fired in the apartment in a crossfire exchange. Further searching uncovered a large package of cocaine hidden under the furnace where floorboards had been cut. In addition, the kitchen contained drug paraphernalia including digital scales, plastic wrap, and baggies. Based on the sparsely-furnished nature of the apartment and the presence of drugs and accoutrements, an expert determined that the apartment was a “stash house” for drug sales and distribution.
In an interview with police, Griffin admitted that he went to the apartment with someone named “Tru” to purchase marijuana. Griffin stated that he knew Tru from work, that Tru knew a “Mexican” who could sell him marijuana, and that Tru agreed to take him to this *330dealer. Griffin said, after getting the marijuana, someone came out of the back room shooting. Forensic testing indicated, however, that marijuana had not been present in the apartment.
This evidence was sufficient to enable the jurors to determine that Griffin was guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979).
More specifically, with regard to Griffin’s conviction for conspiracy to traffic in cocaine by possessing more than 28 grams,2 there was evidence upon which jurors could conclude that Griffin had conspired with others in the apartment to possess the cocaine3 that was ultimately found there by police. Contrary to Griffin’s argument, his statement that he was going to the apartment to buy marijuana, not cocaine, does not change this result, as the jury was free to believe that Griffin went to the apartment to possess the drugs that were actually present there and to disbelieve his contention that he was only seeking marijuana rather than cocaine. This conclusion was supported by the fact that the apartment contained more than 28 grams of cocaine and a plethora of drug paraphernalia, the fact that Griffin was carrying enough money to acquire far more than 28 grams of cocaine, the fact that Espinal was in possession of money marking pens when he was discovered in the woods after the shooting, the fact that no marijuana was found in the apartment, and Griffin’s own admission that he was going to what was determined to be a stash house with a compatriot for the purpose of obtaining illegal drugs. This admission alone indicates that Griffin was conspiring with another person to obtain drugs, and the other facts mentioned allowed the jury to determine the type and amount of drugs being sought out. This evidence was sufficient to support the verdict. Jackson, supra.
Despite Griffin’s statement that he was seeking out drugs with a friend, the majority recharacterizes this case as one in which there *331was merely a buy-sell transaction between Griffin and whoever was operating the stash house. The majority determines, based on its own assumptions regarding the simple buy-sell scenario, that the evidence is insufficient in the absence of a demonstrated joint objective or common design between Griffin and the stash house operators. See Darville v. State, 289 Ga. 698, 700 (2) (715 SE2d 110) (2011). The problem with the majority’s analysis, however, is that it reweighs facts to support its conclusions, namely that there was only evidence of a simple buy-sell transaction, rather than viewing the facts in the light most favorable to the verdict which would support a jury conclusion that Griffin conspired with a friend4 and others to possess more than 28 grams of cocaine.
The majority improperly imposes its limited buy-sell scenario onto the wording of the indictment, arguing that the State was required to prove that the “stash house men,” Griffin, and others were all involved in the conspiracy from the moment of its inception. The majority then concludes that proof of any such conspiracy is impossible because there was no evidence that Tru had any agreement or relationship with the “stash house men.” The majority, however, overlooks the entirety of the indictment and is factually incorrect. With regard to the indictment, it specifically alleges that one or more of the conspirators did one or more of three listed overt acts, the first of which was traveling to the apartment in question to conduct a drug transaction. Therefore, the majority’s contention that Griffin would not have been on appropriate notice that he would have to defend against a type of conspiracy and conspiratorial act explicitly stated in the indictment is untenable. To support its reading of the indictment, the maj ority relies on its view of the prosecution’s “presentation of the case” as being “centered on the allegation of a conspiracy involving the men at the stash house.” This sets dangerous precedent contrary to the most fundamental principles of a review of sufficiency of the evidence. The prosecution’s “presentation of the case,” which the majority leaves undefined, has no bearing on whether the evidence presented at trial was sufficient to enable the jury to find Griffin guilty of the crimes for which he was indicted. Furthermore, the majority’s characterization of the evidence is simply wrong. In his second interview with police, Griffin, himself, stated that he believed that Tru and the “stash house men” might have been working *332together. Griffin even argued at one point that they had set him up. Again, the majority’s arguments are simply not supported by the record.
With regard to Griffin’s felony murder conviction, the jury was authorized to conclude that Ortiz-Gonzalez’s death was caused by Griffin’s participation in the conspiracy to possess cocaine. Despite Griffin’s argument to the contrary,
the requirement that the underlying offense must be foreseeably dangerous has been met. In determining whether a felony is inherently dangerous to human life, this Court does not consider the elements of the felony in the abstract, but instead considers the circumstances under which the felony was committed. Here, [there was a drug transaction, and s]ome of the parties to the transaction arrived armed, which is not unusual in the drug trade. . . . Under the circumstances, the risk of death from this particular felony was reasonably foreseeable.
(Citations and punctuation omitted.) Davis v. State, 290 Ga. 757, 760-761 (4) (725 SE2d 280) (2012).
2. Griffin further contends that the trial court erred by instructing the jury as to the entirety of the statutory definition of trafficking in cocaine, rather than limiting it to possession only. The trial court charged the jury as follows: “A person who knowingly sells, delivers, or brings into this state or who is knowingly in possession of 28 grams or more of cocaine or of any mixture with a purity of 10 percent or more cocaine commits the offense of trafficking in cocaine.”
While instructing the jury that a crime can be committed in a manner different from that charged in the indictment can constitute reversible error, “a reversal is not mandated where, as here, the charge as a whole limits the jury’s consideration to the specific manner of committing the crime alleged in the indictment.” Walls v. State, 283 Ga. App. 560, 562 (3) (642 SE2d 195) (2007) (citation omitted). Here, the trial court read the indictment to the jury, instructed the jury that the state had the burden of proving every material allegation in the indictment beyond a reasonable doubt and sent the indictment out with the jury during its deliberations.
(Footnote omitted.) Machado v. State, 300 Ga. App. 459, 462-463 (5) (685 SE2d 428) (2009). As a result, the trial court’s instructions cured any alleged problem with the charge. Id.
*333Decided November 25, 2013
Reconsideration denied December 11, 2013.
Murder. Gwinnett Superior Court. Before Judge W. Davis.
Clark & Towne, Jessica R. Towne, for appellant.
Daniel J. Porter, District Attorney, Robby A. King, Assistant District Attorney, Samuel S. Olens, Attorney General, Patricia B. Attaway Burton, Deputy Attorney General, Paula K. Smith, Senior Assistant Attorney General, David A. Bikoff, Assistant Attorney General, for appellee.
I am authorized to state that Presiding Justice Hines joins in this dissent.

 The indictment states that Griffin “did then and there unlawfully, together with Benjamin Catalan-Gonzalez, Federico Andres Espinal, Juan Silverio-Gonzalez, Pedro Ortiz-Gonzalez, and other persons, conspire” to possess a trafficking amount of cocaine. (Emphasis supplied.) The indictment then goes on to state that
one or more of the conspirators did perform one or more of the following overt acts, to wit: (a) [Griffin] did travel to the [apartment in question] for the purpose of conducting a drug transaction, (b) Federico Andres Espinal did bring money marking pens . . . , and (c) Pedro Ortiz Gonzalez, Juan Silverio-Gonzalez, and Benjamin Catala[n]-Gonzalez did possess two-hundred (200) grams or more of a mixture containing at least ten percent (10%) cocaine.


 OCGA § 16-13-31 (a) (1) provides: “Any person who ... is in possession of 28 grams or more of cocaine or of any mixture with a purity of 10 percent or more of cocaine, as described in Schedule II, in violation of this article commits the felony offense of trafficking in cocaine.”


 “Aperson commits the offense of conspiracy to commit a crime when he together with one or more persons conspires to commit any crime and any one or more of such persons does any overt act to effect the object of the conspiracy.” OCGA § 16-4-8.